Citation Nr: 0120863	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  01-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for lumbosacral strain with degenerative disc disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1995 
until February 2000.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for lumbosacral strain with degenerative 
disc disease and assigned a 10 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain with degenerative disc 
disease is productive of subjective complaints of pain, acute 
spasms, and difficulty lifting heavy objects;  the objective 
medical evidence is negative for deformity of the back or 
muscle spasm; there is some lumbosacral and muscular 
tenderness, as well as some pain on motion, with findings 
that the veteran could ambulate without assistance, rise onto 
his toes and heels and squat; neurological findings are 
normal.


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for lumbosacral strain with degenerative 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.321, Part 4, including 
§ 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher initial disability rating for his 
service-connected lumbosacral strain with degenerative 
disease.  A review of the record reveals that the veteran 
initially claimed service connection for lumbosacral strain 
with degenerative disease in March 2000.  In a July 2000 
rating decision the RO granted service connection and 
assigned a 10 percent rating, effective in February 2000.  
That determination was based on evidence that included the 
veteran's service medical records, the veteran's application 
for disability benefits, and the results of a May 1999 VA 
examination, which revealed that the veteran was treated for 
back pain during service, and was later diagnosed with 
lumbosacral strain with degenerative disc disease.  The 
veteran disagreed with that decision.  Since the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the 10 percent 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant service medical records and the veteran 
was afforded a VA examination pertaining to the back in May 
2000.  Physical therapy reports dating from June 1999 until 
December 1999 are associated with the file.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As noted earlier, the veteran is presently assigned a 10 
percent rating for lumbosacral strain with degenerative 
disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
under which a 10 percent rating is assigned for 
characteristic pain on motion.  A 20 percent rating is 
assigned for evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The Board also notes that under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, a 10 percent rating is 
assigned for slight limited motion of the lumbar spine.  A 20 
percent rating is assigned for moderate limited motion.  
Under Diagnostic Code 5293, a 10 percent rating is assigned 
for mild intervertebral disc syndrome, and a 20 percent 
rating is assigned where there are moderate, recurring 
attacks.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned 10 percent rating is proper, and 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent at this time.  

The medical evidence of record reveals that the veteran was 
first treated for back pain while in service, in May 1999.  
At that time he reported being bothered by back pain for the 
past two years.  The veteran speculated that he had injured 
his back while lifting an iron beam off another person.  The 
veteran stated that his back pain was worsening.  The pain 
was described as a tight feeling in the low lumbar region 
bilaterally.  Upon examination at that time, the veteran was 
found to have a full range of motion of the lumbosacral 
spine, though it was noted that the veteran complained of 
pain in his lumbar region with flexion at approximately 60 
degrees.  There was no pain with extension.  The veteran was 
able to stand on toes and heels without difficulty.  The 
examiner's impression was that of chronic low back pain, that 
was suspected to have muscular/ligamental etiology. 

The service medical records show that the veteran continued 
to receive treatment for back pain, and that he attended Back 
School in June 1999, where he was instructed in proper body 
mechanics.  At an examination in August 1999, the veteran was 
diagnosed with mild degenerative disc disease.  At this 
examination the veteran had presented with complaints of mild 
stiffness and soreness in his lower back.  The attending 
physician noted that the results of routine lumbosacral x-
rays taken in May 1999 revealed some straightening of the 
lumbar curve.  The examiner also noted that although the 
veteran had attended Back School, he did not do regular low 
back pain exercises or stretches.  There was no significant 
intervertebral disc space narrowing and no productive changes 
were seen in the lower back.  There was some suggestion of 
minimal curvature of the spine with convexity to the left.  
Upon physical examination, the veteran was found to have good 
range of motion of the lumbosacral spine, but was unable to 
touch his toes fully due to stiffness in the lower back.  The 
veteran was prescribed Motrin to alleviate the pain.  

A July 1999 MRI report contains an impression of changes of 
degenerative joint disease, without disc herniation or 
significant canal narrowing.  In November 1999 the veteran 
was treated again for back pain.  He was instructed to work 
on stretching exercises for pain relief.  He was further 
advised not to lift objects heavier than 20 pounds.   

After separating from service, the veteran underwent a VA 
examination in May 2000.  The examiner noted that he had 
reviewed the veteran's claims file, including an MRI that 
showed degenerative disc disease in the lumbar spine.  At 
this time the veteran described his back pain as 
"episodic."  He further reported that he has acute back 
spasms at least once each week, and that he is bothered by 
prolonged sitting or standing, and by weather changes.  The 
veteran stated that he had difficulty bending and lifting, 
but he could do normal daily activity.  The objective medical 
findings noted at the examination included lumbosacral and 
muscular tenderness, with no back deformity detected.  The 
veteran was found to have pain on motion, but was able to 
forward flex 95 degrees, and bend and rotate 30 degrees, with 
pain at the extremes.  He could ambulate without assistance, 
rise onto his toes and heels, and squat.  No neurological 
abnormalities were noted.  The diagnosis was lumbosacral 
strain with degenerative disc disease.

The Board finds that the medical evidence supports the 
currently assigned 10 percent rating, but does not show that 
the veteran meets the criteria contemplated for the next 
higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295.  The veteran's symptomatology includes 
complaints of pain, as well as pain on motion.  These 
findings of pain are contemplated in the criteria for a 10 
percent rating under DC 5295, which requires evidence of 
"characteristic pain on motion."  The Board acknowledges 
the veteran's contentions of back spasms; however there are 
no clinical findings to substantiate these complaints.  
Additionally, the veteran was not found to have a loss of 
lateral spine motion, unilateral, in standing position, which 
is warranted for a 20 percent rating under DC 5295.  In fact, 
the veteran was noted in the May 2000 VA examination to have 
forward flexion to 95 degrees, and he could bend and rotate 
to 30 degrees.  As such, there is no basis for a higher 
rating under DC 5295.  As the veteran is already receiving a 
10 percent rating for pain, there is no basis for a higher 
rating due to functional loss due to pain.  See 38 C.F.R. §§  
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The Board notes the veteran's complaints of 
numbness in the legs, but the objective medical evidence 
reveals no neurological abnormalities.  As such, there is no 
basis for a higher rating under DC 5293.  Moreover, there is 
no medical evidence that the veteran's disability manifests 
more than mild limited motion, so as to warrant a higher 
rating under DC 5292.  In that regard, as already noted, the 
veteran has flexion to 95 degrees, and rotation and bending 
to 30 degrees.  The veteran can ambulate without assistance, 
raise on his heels and toes, and squat.  In short, the Board 
finds that the veteran's symptomatology most closely 
approximates the criteria for the currently assigned 10 
percent rating under Diagnostic Code 5295, and there is no 
basis for a higher rating at this time.  38 C.F.R. § 4.71a.      

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's lumbosacral 
strain with degenerative disease, as well as the current 
clinical manifestations of the disability and its effects on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The Board has also considered the severity of 
the veteran's lumbosacral strain with degenerative disease 
during the entire period from the initial assignment of the 
10 percent disability rating to the present time.  See 
Fenderson, 12 Vet. App. At 125-126.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board acknowledges the veteran's complaints in 
his substantive appeal that his back disability adversely 
affected his ability to work, and that he had to search for 
new employment.  In this regard, the Board points out that 
the purpose of the VA Rating Schedule is to assign percentage 
ratings that reflect the average impairment in earning 
capacity resulting from a disability.  38 C.F.R. § 4.1.  The 
degrees of disability are considered adequate to compensate 
for considerable loss of working time.  Id.  In the present 
case, there is no evidence that the veteran's service-
connected lumbosacral strain with degenerative disease has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial disability rating in excess of 10 
percent for lumbosacral strain with degenerative disease, is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

